United States District Court

Middle District of North Carolina
324 W. Market Street
Greensboro, North Carolina 27401-2544

John S. Brubaker, Clerk TELEPHONE: (336) 332-6000

September 13, 2021

Donald Ray Morgan
#80886-053

USP Marion

P.O. Box 1000
Marion, IL 62959

Re: Case:1:20CV965; 1:14CR194-1 & 1:14CR414-1; Morgan v. USA
Dear Donald Ray Morgan:

The respondent has filed a motion to dismiss and response on 9/10/2021, which may or may not
be supported by an affidavit in response to your motion to Vacate, Set Aside or Correct Sentence
(pursuant to 28 U.S.C. §2255)

_ You have the right to file a 20-page response in opposition to the government's motion to dismiss
and response. Your response may be accompanied by counter affidavits or you may submit
other responsive material. Ordinarily, uncontested motions are granted. Therefore, your failure
to respond or, if appropriate, to file counter affidavits or evidence in rebuttal within the allowed
time may cause the court to conclude that the respondent's contentions are undisputed. As a
result, the court may dismiss your suit or render judgment against you. Therefore, unless you
file a response in opposition to the respondent's motion to dismiss, it is likely your case will be
dismissed or summary judgment will be granted in favor of the respondent. Any response or
counter affidavits or other responsive material to a motion to dismiss must be filed within 21
days from the date of service of the respondent's motion upon you.

Any response you file should be accompanied by a brief containing a concise statement of
reasons for your opposition and a citation of authorities upon which you rely. You are reminded
that affidavits must be made on personal knowledge, contain facts admissible in evidence and be
made by one shown to be competent to testify. A false statement under oath or under penalty of
perjury may be a crime punishable as provided by law.

Case 1:14-cr-00414-TDS Document 33 Filed 09/13/21 Page 1 of 2
Page 2
Morgan v. USA
1:20CV965; 1:14CR194-1 & 1:14CR414-1

The original of your response should be mailed to this office and a copy served upon the
respondent. Any pleadings presented to this court for filing must be accompanied by a certificate
stating that you have served copies on the respondents.

Sincerely,

JOHN 8S. BRUBAKER, CLERK

By: /s/Joy Daniel
Deputy Clerk

Case 1:14-cr-00414-TDS Document 33 Filed 09/13/21 Page 2 of 2
